Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 10/31/2022, claims 1-8, 10-11 and 15-24 are all the claims pending in the application.
	
Applicant Response
3.	In Applicant’s response dated 10/31/2022 Applicant amended claims 1, 2, 7, 11, 15, 19 and 23, cancelled claim 9, added new claim 24 and argued against the objections and rejections previously set forth in the Office Action dated 06/24/2021 and  Patent Board affirmed decision dated 08/31/2022.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	

	
6.	Claims 1-8, 10-11 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Paulrajan et al. (US 20160155187 Al, published June 06, 2016) in view of Gupta et al. (US 20110061008 A1, published March 10, 2011) in view of Jones et al. (US 20150105878 A1, published April 16, 2015) in further view of Asenjo et al (US 20170277171 A1, published 2017-09-28)

Regarding independent Claim 1, 
	Paulrajan teaches a method (see Paulrajan: Fig.4, illustrating the method for providing a customized virtual reality user environment), comprising:
determining, by one or more devices of a virtual reality (VR) platform, location information associated with a user device based on an image or video of surroundings of the user device (see Paulrajan: Fig.2, [0036], “virtual reality control device 230 may select a particular virtual reality user environment utilizing geo-fences based on determining that virtual reality device 210 includes a location determination capability. In this case, virtual reality control device 230 may select a particular environment (e.g., a particular virtual reality user environment) from the environments that virtual reality device 210 is capable of providing to the user. Additionally, or alternatively, virtual reality control device 230 may determine that virtual reality device 210 is associated with another device providing a location determination capability.”); see also [0011], [0041] describing virtual reality platform determining location information of the user and user device based on the environment)
determining, by the one or more devices of the VR platform, set of options from plurality of options, available to the user device based on the location information (see Paulrajan: Fig.5, [0055], “Virtual reality control device 230 receives the identification information and, as shown by reference number 506, requests user information associated with the user ( Note: User information includes location information as disclosed in [0011]). As shown by reference number 508, virtual reality control device 230 receives a message from backend device 240 indicating a particular set of customized virtual reality user environment options for virtual reality device 210 (e.g., “Shop,” “Travel,” and “Share”).”); 
providing, by the one or more devices of the VR platform, data enabling the user device to select from the set of options (see Paulrajan: Fig.5B, [0056], “virtual reality control device 230 provides, for user selection, the particular set of customized virtual reality user environment options. As shown by reference number 512, the user may view a user interface showing the particular set of customized virtual reality user environment options (e.g., "Shop at the Phone Store," "Shop at the Clothes Store," "Travel to Location," and "Share Videos"). Assume the user selects the option to "Shop at the Phone Store." As shown by reference number 514, virtual reality control device 230 receives the user selection from virtual reality device 210 (e.g., via user device 220).” i.e. the user can select information form the list of information provided by the virtual reality environment based on user information location ); 
receiving, by the one or more devices of the VR platform and after providing the data enabling the user device to select from the set of options, options information identifying selection of a particular options of set of options (see Paulrajan: Fig.5A, [0055], “reference number 508, virtual reality control device 230 receives a message from backend device 240 indicating a particular set of customized virtual reality user environment options for virtual reality device 210 (e.g., "Shop," "Travel," and "Share"). The particular set of customized virtual reality user environment options may be selected based on one or more capabilities associated with virtual reality device 210. For example, backend device 240 may indicate that a driving directions option is to be permitted based on determining that virtual reality device 210 includes, or has access to, a GPS navigation capability. In this way, virtual reality control device 230 may interact with virtual reality devices 210 having different capabilities (e.g., different display capabilities, such as a particular display resolution, a particular display zoom capability, or the like, different user interaction capabilities, different network connection capabilities, etc.).”); 
identifying, by the one or more devices of the VR platform, a virtual reality scene to be provided to the user device based on the location information (see Paulrajan: Fig.2, [0036], “ virtual reality control device 230 may select a particular virtual reality user environment utilizing geo-fences based on determining that virtual reality device 210 includes a location determination capability. In this case, virtual reality control device 230 may select a particular environment (e.g., a particular virtual reality user environment) from the environments that virtual reality device 210 is capable of providing to the user.”).
	As shown above, Paulrajan discloses providing location data identifying a geographic location associated with the user device and allowing the user device to select from customized virtual reality environment options, based on the user geographic location. Additionally, Paulrajan discloses that the "virtual reality control device 230 provides, for user selection, the particular set of customized virtual reality user environment options.

	Paulrajan does not teach or disclose the method wherein the virtual reality platform determining user role(s) based on device location.
	However, Gupta teaches the wherein determining user role(s) based on device location (see Gupta:vFig.3, [0040], “Activity component 306 can determine a current user role based on various criteria including a location of the device, a time of day, historical information, activity of a user, and so forth. The different user roles can be maintained in role module(s) 312.”). In other words, Gupta teaches that a user's role may be determined based on the location of the device and the user can make selections pertaining to the role.
	Because both Paulrajan and Gupta addresses the same/similar issue of determining user role based on location of the user device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the customized virtual reality user environment/scene that present or display selection information to customize the virtual reality scene as taught by Paulrajan to incorporate the method of determining user role(s) based on device location as taught by Gupta. One would have been motivated to make such a combination in order to provide efficient and specific information to the user so that user can manage information various types of information for different roles without wasting time and resource. (See Gupta, [0004]).
	As shown above, Paulrajan teaches a virtual reality control device that provide contextual data to the user based on user device location and the virtual reality platform provides, for user selection, the particular set of customized virtual reality user environment options. Gupta  discloses determining user role(s) based on device location. 

Paulrajan and Gupta does not teach or disclose the method comprising:
the virtual reality scene including a plurality of objects, sets of objects, of the plurality of objects, being associated with information identifying respective roles associated with the sets of objects, a role, of the respective roles, being associated with a corresponding set of objects based on the corresponding set of objects being relevant to a person performing the role;
determining, by the one or more devices of the VR platform, a subset of the sets of objects associated with the role information; 
determining, by the one or more devices of the VR platform, a plurality of physical objects in a vicinity of the user device; 
identifying, by the one or more devices of the VR platform, a physical identifier associated with a particular object, of the plurality of objects, the physical identifier corresponding to a physical object of the plurality of physical objects, and the physical identifier indicating that the physical object is associated with the particular role; 
identifying, by the one or more devices of the VR platform and based on the physical identifier, a particular set of objects, of the sets of objects, that is tailored for the particular role, to be provided to the user device as a part of the virtual reality scene, the particular set of objects being associated with the particular role,  the particular set of objects including the particular object, and the particular object representing the physical object in the virtual reality scene; and 
providing, by the one or more devices of the VR platform and to the user device, the virtual reality scene including the subset of the sets of objects and the particular set of objects.

However, Jones teaches the method wherein :
the workstation, including a plurality of objects, sets of objects, of the plurality of objects, being associated with information identifying respective roles associated with the sets of objects  (see Jones : Fig. 12 ,[0097] , “role-based filtering depicts a mapping of clusters of information related to a process control system to several organizational roles. More particularly, the information which the role-based processor 102 can present to a user can include, for example, visualizations, business data, logic, health data, knowledge, and I/O devices. For each type of information, the role-based processor 102 can describe functions, resources, various entities, etc.” i.e. Showing objects information associated with roles for e.g. A process display information in Visualizations object associated with control engineer role),, 
a role, of the respective roles, being associated with a corresponding set of objects based on the corresponding set of objects being relevant to a person performing the role (see Jones: Fig.12, [0098] “The role-based processor 102 can select certain types of data within each of these categories as being most relevant to certain roles…The role-based processor 102 can select dashboards for each of a control system engineer, an electrical and instrumentation engineer, and a production manager”)
determining, by workstation, a subset of the sets of objects associated with the role information (see Jones: Fig. 13 ,[0099] , “role-based processor 102 can provide interactive controls for directly linking process display visualization to screens for displaying control modules, device lists, device alerts, etc., so that the user viewing process display visualization for the heat exchanger can immediately see which data is likely to be relevant to the current context of the heat exchanger.”)

	Examiner notes that  Paulrajan teaches customized virtual reality user environment control and Jones teaches role based workstation in a 2D environment that is workstation user interface platform.
	Because Paulrajan and Gupta in view of Jones addresses the same/similar issue of providing additional and customized information to a user based on user role and role selection, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan and Gupta to include the method wherein the [workstation] setting includes sets of objects that are associated with information identifying respective roles that are relevant to a person performing the role as taught by Jones. One would have been motivated to make such a combination in order to provide users with role specific relevant information and role specific object quickly and efficiently so that users could save time and avoid errors. (See Jones [0007])

	Paulrajan and Gupta in view of Jones does not fully and explicitly teach/disclose the method comprising:
determining, by the one or more devices of the VR platform, a plurality of physical objects in a vicinity of the user device; 
identifying, by the one or more devices of the VR platform, a physical identifier associated with a particular object, of the plurality of objects, the physical identifier corresponding to a physical object of the plurality of physical objects, and the physical identifier indicating that the physical object is associated with the particular role; 
identifying, by the one or more devices of the VR platform and based on the physical identifier, a particular set of objects, of the sets of objects, that is tailored for the particular role, to be provided to the user device as a part of the virtual reality scene, the particular set of objects being associated with the particular role,  the particular set of objects including the particular object, and the particular object representing the physical object in the virtual reality scene; and 
providing, by the one or more devices of the VR platform and to the user device, the virtual reality scene including the subset of the sets of objects and the particular set of objects.



However, Asenjo teaches the method comprising :
determining, by the one or more devices of the VR platform, a plurality of physical objects in a vicinity of the user device (see Asenjo: Fig.6a, [0065], “a 3-D virtualized industrial automation system generated by the virtualization management component 118 can comprise parallax information (e.g., horizontal and vertical parallax information) and depth information that can recreate and/or virtualize the industrial automation system, including recreating and/or virtualizing the relationships between objects (e.g., devices, processes, assets, etc.) of the industrial automation system (e.g., recreating and/or virtualizing geo-spatial relationships of objects, relative distances of objects from a user at the user's viewpoint, providing depth perception with respect to objects, etc.).”
identifying, by the one or more devices of the VR platform, a physical identifier associated with a particular object, of the plurality of objects (see Asenjo: Fig.11, [0163], “ Device data 1108 can comprise device-level information relating to identity, configuration, and status of the respective devices comprising the industrial automation systems (e.g., 1104.sub.1, 1104.sub.2, 1104.sub.N), including but not limited to device identifiers, device statuses, current firmware versions, health and diagnostic data, device documentation, identification and relationship of neighboring devices that interact with the device, etc..), the physical identifier corresponding to a physical object of the plurality of physical objects, and the physical identifier indicating that the physical object is associated with the particular role (see Asenjo: Fig.1, [0099], “ The user may also define the visualization privileges associated with the tag via ( physical object identifier the program development application, which can be used by rendering component 308 to determine which user roles are permitted to view data associated with the data tag. Based on such configuration information, rendering component 308 can render selected items of data defined on the industrial controller (or other industrial devices) in association with the virtualized production area, machines, processes, or systems with which the data tag has been assigned, and in accordance with the defined role-based visualization privileges.” 
identifying, by the one or more devices of the VR platform and based on the physical identifier, a particular set of objects, of the sets of objects, that is tailored for the particular role, to be provided to the user device as a part of the virtual reality scene the particular set of objects being associated with the particular role, the particular set of objects including the particular object, and the particular object representing the physical object in the virtual reality scene (see Asenjo: Fig.1, [0079], “the virtualization management component 118 can customize a user's view of the virtualized industrial automation system on the user's communication device 120 or filter data associated with the virtualized industrial automation system (and associated industrial automation system 104) presented on the user's communication device 120 to the user based at least in part on the role (e.g., operator, technician, manager, engineer, or other role) of the user in connection with the industrial automation system 104, the identity of the user or the user's communication device 120 or radio-frequency identification (RFID) tag, the authorization or access rights of a user to access the virtualized industrial automation system or the industrial automation system 104, authentication information (e.g., username, password, biometric information (e.g., voice information, fingerprint information, biometric information relating to the user's eye), etc.) presented by the user, the location of the user (e.g., the location of the user's communication device 120 or RFID tag of the user) in relation to the industrial automation system 104 (e.g., the location of the user within (or outside) the facility (e.g., plant) that comprises the industrial automation system 104), context of the data, preferences of a user (e.g., view customization preferences of the user), or other defined virtualization management criteria.”). In other words, virtualization management component 118 can identify different physical objects ( for example machine ) and province to the user role specific information to perform the job. See also [0080]-[0083] describing how a role specific information that is related to a physical object is provided to the user. For example, an operator, technician, manager, or an engineer ae provided a role centric information about identified physical object in the industry automation.
providing, by the one or more devices of the VR platform and to the user device, the virtual reality scene including the subset of the sets of objects and the particular set of objects (see Asenjo: Fig.1, [0081], “The virtualization management component 118 can overlay the first subset of operational data on the first customized view of the virtualized industrial automation system. For example, the virtualization management component 118 can overlay the first subset of operational data (e.g., respective status information of respective industrial devices 108, industrial processes 110, and/or industrial assets 112) on or in proximity (e.g., near) to the corresponding virtualized industrial devices, virtualized industrial processes, and/or virtualized industrial assets presented in the first customized view of the virtualized industrial automation system.”)
	Because Paulrajan , Gupta , Jones  and Asenjo are pertaining to address the same/similar issue of identifying and detecting physical object/s in virtual reality platform, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan ,Gupta and Jones to include the method of identifying a physical identifier associated with a particular object and the particular object is associated with user role in the VR platform as taught by Asenjo. One would have been motivated to make such a combination in order to provide users a physical identifier using machine tag in a 3D or virtual reality environment. 
	 
Regarding Claim 2,
	Paulrajan , Gupta , Jones  and Asenjo teaches all the limitation of Claim 1. Jones in view further teach the method wherein providing the workstation including the plurality of objects to permit the user device to filter objects other than the subset of the set of objects and  particular set of objects from the workstation (see Jones: Fig. 12, [0097]-[0098], “a mapping of clusters of information (i.e. plurality of objects) related to a process control system to several organizational roles (user role information)”). See also [0028] stating that “the software system disclosed herein utilizes role-based filtering to filter and organize (e.g., customize) a user interface to provide a user experience to the user optimized for the responsibilities or duties of the user. That is, the information or tasks displayed to a user may be filtered based on the organizational role or responsibilities of the user, context, or state of the object in the system and/or organized via default desktop arrangements, specific visualizations in the user interface or display layouts.
	One would have been motivated to combine Paulrajan, Gupta, Jones and Asenjo, before the effective filing date of the invention because it provides the benefit where user role information may be improved and made more efficient [Jones 0006].
	
Regarding Claim 3, 
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 1. Jones further teaches the method wherein an object, of the plurality of objects, is associated with two or more different roles (see Jones : Fig. 12, [0097-0098] the role-based processor 102 can select certain types of data within each of these categories as being most relevant to certain roles.” For example, see Visualizations category “Dashboards” is associated with three different roles; see Health category “Equipment Status” is associated with three different roles.) 
	One would have been motivated to combine Paulrajan, Gupta, Jones and Asenjo, before the effective filing date of the invention for benefit of providing clear, organized and efficient user role information.

Regarding Claim 4,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 1. Asenjo  further teaches the method wherein providing information identifying the physical identifier where the physical object in a vicinity of the user device (see Asenjo: Fig.17, [0181], “ virtualization system 1702 also can collect product resource information and maintain (e.g., store) the product resource information in the cloud-based product resource data store 1708. In general, the product resource data store 1708 can maintain up-to-date information relating to specific industrial devices or other vendor products in connection with industrial automation systems”) and where the user device to provide the particular object in the virtual reality scene based on detecting the physical identifier (see Asenjo: Fig.17, [0181], “ device-specific data maintained by the product resource data store 1708 can include product serial numbers, most recent firmware revisions, preferred device configuration settings and/or software for a given type of industrial application, or other such vendor-provided information.”)
	One would have been motivated to combine Paulrajan, Gupta, Jones and Asenjo, before the effective filing date of the invention because it provides the benefit of recognizing what physical objects are available in the virtual scene to produce realistic virtual reality experience.

Regarding Claim 5,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 1. Jones further teaches the method wherein receiving a modification to the virtual reality scene (see Jones: [0042], “workstation 106 with access to the process control system 104 (i.e. roles or role information) may be configured to view, modify, and/or correct one or more processes within the process control system 104.”)
	Furthermore, Jones further teaches the method of determining that the modification relates to the particular object; and providing the particular object to the user device for inclusion in the virtual reality scene based on the modification (see Jones: [0063] “Responsibilities, goals, and/or tasks may be pre-assigned to a role, and modified (e.g., added, removed, adjusted, etc.) at a later time by, for example, by a user manager via, for example, a user manager software application”, i.e. the roles of  that relate to a particular object can be modified  and reassigned to the user of the user device ).
	One would have been motivated to combine Paulrajan, Gupta, Jones and Asenjo, before the effective filing date of the invention for benefit of providing clear, organized and efficient user role information

Regarding Claim 6,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 1. Paulrajan further teaches the method wherein:
identifying a plurality of user devices associated with one or more roles of the plurality of roles (see Fig. 2: Paulrajan: [0020], “The number and arrangement of devices and networks shown in FIG. 2 are provided as an example. In practice, there may be additional devices and/or networks, fewer devices and/or networks, different devices and/or networks, or differently arranged devices and/or networks than those shown in FIG. 2.”); and 
providing the particular object to the plurality of user devices for inclusion in the virtual reality scene based on the plurality of user devices being associated with the one or more roles and based on the modification (see Paulrajan: [0050], “virtual reality control device 230 may intelligently update the customized virtual reality user environment based on a user interaction, when providing the customized virtual reality user environment. For example, a user may interact with a particular object being provided via the customized virtual reality user environment (e.g., the user may open a virtual book, put a product in a virtual shopping cart, look at a virtual photo, lift a virtual object, purchase a product or service, etc.), and virtual reality control device 230 may provide particular content based on the user interaction.”

Regarding independent Claim 7,
	Claim 7 is directed to a device claim that have similar scope limitation as Claim 1 and is rejected under the same rationale.

Regarding Claim 8,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Paulrajan further teaches the system wherein providing a notification to the user device indicating that the user device is to receive the virtual reality scene including the particular set of objects (see Paulrajan: Fig.2, [0048], “In some implementations, virtual reality control device 230 may provide the customized virtual reality user environment on a time delay. For example, when virtual reality control device 230 generates a customized virtual reality user environment associated with an event (e.g., a concert, a sports event, etc.), virtual reality control device 230 may delay providing the customized virtual reality user environment until virtual reality control device 230 receives a notification trigger (e.g., that indicates that the event has started, that indicates that the user is ready to receive the event via the customized virtual reality user environment, or the like).”)

Regarding Claim 10,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Jones further teaches the system wherein providing the virtual reality scene including the plurality of objects to permit the user device to filter objects other than the particular set of objects from the virtual reality scene (see Jones: [0046], “stating that the user can see other objects other than the particular set of objects associated to his roles. Also [0029] illustrates an example of a high-ranking senior executive of a corporation using the eyewear devices tailor his role i.e. user filter object.”) 
	One would have been motivated to combine Paulrajan, Gupta, Jones and Asenjo, before the effective filing date of the invention because it provides the benefit where user role information may be improved and made more efficient [Jones 0006].

With regards to Claim 11,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Jones further teaches the system wherein receiving information identifying one or more modified objects associated with the particular role; and provide the one or more modified objects to the user device for inclusion in the virtual reality scene (see Jones: [0063], “Responsibilities, goals, and/or tasks may be pre-assigned to a role, and modified (e.g., added, removed, adjusted, etc.) at a later time by, for example, by a user manager”).
	Examiner notes that  Paulrajan teaches customized virtual reality user environment control and Jones teaches role based workstation in a 2D environment that is workstation user interface platform.
	Because Paulrajan and Gupta in view of Jones addresses the same/similar issue of providing additional and customized information to a user based on user role and role selection , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan and Gupta to include the method wherein the receiving information identifying one or more modified objects associated with the particular role; and provide the one or more modified objects to the user device for inclusion in the virtual reality scene as taught by Jones. One would have been motivated to make such a combination in order to provide users with role specific relevant information and role specific object quickly and efficiently so that users could save time and avoid errors. (See Jones [0007])

Regarding independent Claim 15,
	Claim 12 is directed to a non-transitory computer-readable storage device claim that have similar scope limitation as Claim 1 and Claim 7 and is rejected under the same rationale.

Regarding Claim 16,
	Claim 16 is directed to a non-transitory computer-readable storage device claim that have similar scope limitation as Claim 4 and is rejected under the same rationale.

Regarding Claim 17,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 15. Paulrajan further teaches the system wherein that the virtual reality scene relates to a change management (see Paulrajan: [0051], describing that “, virtual reality control device 230 may suggest content to the user based on the user interaction. For example, when a user interacts with a product, virtual reality control device 230 may provide, via the customized virtual reality user environment, access to training tutorial content, driving directions content (e.g., to a store from which the product may be purchased), or the like (e.g., content that may be selected based on user information, based on the particular user interaction with the product, or the like). Additionally, or alternatively, virtual reality control device 230 may determine (e.g., based on the user information) that the user qualifies for a special offer associated with the product, and may provide information identifying the offer via the customized virtual reality user environment.”)
	The Examiner further notes that the virtual reality content or  information provided to the user (in this case “virtual reality scene relates to a change management”) is non-functional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding Claim 18,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 15. Asenjo  further teaches the system wherein determining  whether the user device has permission to access the virtual reality scene associated with the role and selectively provide the virtual reality scene to the user device based on determining whether the user device has permission to access the virtual reality scene, the virtual reality scene to be provided when the user device has permission to access the virtual reality scene, and the virtual reality scene not to be provided when the user device does not have permission to access the virtual reality scene (see Asenjo: Fig.1, [0079], “the virtualization management component 118 can customize a user's view of the virtualized industrial automation system on the user's communication device 120 or filter data associated with the virtualized industrial automation system (and associated industrial automation system 104) presented on the user's communication device 120 to the user based at least in part on the role (e.g., operator, technician, manager, engineer, or other role) of the user in connection with the industrial automation system 104, the identity of the user or the user's communication device 120 or radio-frequency identification (RFID) tag, the authorization or access rights of a user to access the virtualized industrial automation system or the industrial automation system 104, authentication information (e.g., username, password, biometric information (e.g., voice information, fingerprint information, biometric information relating to the user's eye), etc.) presented by the user, the location of the user (e.g., the location of the user's communication device 120 or RFID tag of the user) in relation to the industrial automation system 104 (e.g., the location of the user within (or outside) the facility (e.g., plant) that comprises the industrial automation system 104), context of the data, preferences of a user (e.g., view customization preferences of the user), or other defined virtualization management criteria.”). In other words, virtualization management component 118 can identify different physical objects ( for example machine ) and province to the user role specific information to perform the job. See also [0080]-[0083] describing how a role specific information that is related to a physical object is provided to the user. For example, an operator, technician, manager, or an engineer ae provided a role centric information about identified physical object in the industry automation.


Regarding Claim 19,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 15. Jones further teaches the system wherein the one or more instructions, that cause the one or more processors to determine the set of roles (see Jones : [0098] “The role-based processor 102 can select certain types of data within each of these categories as being most relevant to certain roles…The role-based processor 102 can select dashboards for each of a control system engineer, an electrical and instrumentation engineer, and a production manager”), cause the one or more processors to: determine the set of roles based on information identifying the user associated with the user device (see Jones : Fig. 12, [0097-0098] the role-based processor 102 can select certain types of data within each of these categories as being most relevant to certain roles.” For example, see Visualizations category “Dashboards” is associated with three different roles; see Health category “Equipment Status” is associated with three different roles.)
	Because Paulrajan and Gupta in view of Jones addresses the same/similar issue of providing additional and customized information to a user based on user role and role selection , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan to include the method that determine the set of roles based on information identifying the user associated with the user device as taught by Jones. One would have been motivated to make such a combination in order to provide users with role specific relevant information and role specific object quickly and efficiently so that users could save time and avoid errors. (See Jones [0007])

Regarding Claim 20,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 15. Paulrajan in view of Gupta - Jones - Schoner and Jamison further teaches the system wherein identify multiple, different roles associated with the user device (see Jamison: Fig. 12, [0097-0098], “mapping of clusters of information related to a process control system to several organizational roles” i.e. for example as shown in in Fig. 12 multiple roles are being assigned to multiple user of the user device)..3azsCV B
	Jones further teaches that providing, to the user device, multiple, different sets of objects associated with the multiple, different roles (see Jones: Fig. 12, [0097]-[0098], explaining the role-based processor 102 assigning sets of objects to multiple user device role, for example “role-based processor 102 can select dashboards for each of a control system engineer, an electrical and instrumentation engineer, and a production manager.”)
	Because Paulrajan and Gupta in view of Jones addresses the same/similar issue of providing additional and customized information to a user based on user role and role selection , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan to include the method that provides to the user device, multiple, different sets of objects associated with the multiple, different role as taught by Jones. One would have been motivated to make such a combination in order to provide users with role specific relevant information and role specific object quickly and efficiently so that users could save time and avoid errors. 
	

Regarding Claim 21,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Paulrajan further teaches the system wherein the location data comprises at least one of: global positioning information, or an image of surroundings of the user device (See Paulrajan: Fig.4, [0035], “A customized virtual reality user environment may refer to an intelligently updated virtual reality user environment customized and selectively updated based on determined user information. The video may include a user interface depicting a computer-generated rendering of a location, a pre-recorded view of a location, a live-view of a location, a combination of a computer-generated rendering, pre-recorded view, and/or live view of a location, or the like.”)

Regarding Claim 22,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Paulrajan further teaches a system wherein identifying the virtual reality scene to be provided to the user device (see Paulrajan: Fig. 5C, [0057], “virtual reality control device 230 provides a request for user information to backend device 240 that includes the identification information for virtual reality device 210. As shown by reference number 518, backend device 240 accesses a set of data structures to generate user information for virtual reality control device 230.”), are to: 
identify the virtual reality scene to be provided to the user device based on data identifying an organization associated with the user device (see Jones: Fig. 5D, [0058], user may view the customized virtual reality user environment, and virtual reality control device 230 may include an offer for a new xPhone based on determining that the user purchased the particular xPhone a particular quantity of years ago. In this way, an operator of the store environment may provide a user experience targeted to the particular user.”)
	Because Paulrajan and Gupta in view of Jones addresses the same/similar issue of providing additional and customized information to a user based on user role and role selection , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan to include the method to identify the virtual reality scene to be provided to the user device based on data identifying an organization associated with the user device as taught by Jones. One would have been motivated to make such a combination in order to provide users with role specific relevant information and role specific object quickly and efficiently so that users could save time and avoid error.
	Examiner notes that  Paulrajan teaches customized virtual reality user environment control and Jones teaches role based workstation in a 2D environment that is workstation user interface platform.

Regarding Claim 23,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Paulrajan further teaches a device wherein identify the virtual reality scene to be provided to the user device based on the location data (see Paulrajan: Fig.4, [0035], “A customized virtual reality user environment may refer to an intelligently updated virtual reality user environment customized and selectively updated based on determined user information. The video may include a user interface depicting a computer-generated rendering of a location, a pre-recorded view of a location, a live-view of a location, a combination of a computer-generated rendering, pre-recorded view, and/or live view of a location, or the like.”)

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over PAULRAJAN in view of  Gupta, Jones, and Asenjo as applied to claims 1-8, 10-11 and 15-23 as shown above and in further view of Wu (US 20170039769 Al, published 2017-02-09) 

Regarding Claim 24,
	Paulrajan, Gupta, Jones, and Asenjo teaches all the limitation of Claim 7. Paulrajan, Gupta, Jones, and Asenjo does not teach or disclose the system wherein the particular set of objects are highlighted in the virtual reality scene. 
	However, Wu teaches the system wherein the particular set of objects are highlighted in the virtual reality scene (see Wu: Fig.1, [0040], “Step S130, shielding off or highlighting the target image according to the space coordinates, the space coordinates being for positioning the target image to be shielded or highlighted.”) … [0048], “ if the target image is to be highlighted, the non-target image portion of the real scene image may be shielded while the target image may be highlighted in the step S130, namely, the area where the non-target image is located is displayed blurred to highlight the target image.”)
	Because Paulrajan , Gupta , Jones  and Asenjo are pertaining to address the same/similar issue of identifying and detecting physical object/s in virtual reality platform, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Paulrajan to include the method of highlighting particular objects in the virtual reality scene as taught by Asenjo. One would have been motivated to make such a combination in order to allow user to easily and efficiently identify selected objects in virtual reality environment. 

Response to Arguments
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177